                           UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE TENNESSEE DIVISION

In re:                                                      Case No. 14-02901-CW3-13
         SAMUEL PETER RICHIE

                    Debtor(s)


                      Chapter 13 Trustee's Final Report and Account
       Henry E. Hildebrand, III, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:


         1) The case was filed on 04/09/2014.

         2) The plan was confirmed on 05/28/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/31/2019.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,025.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)



 Case 3:14-bk-02901         Doc 69      Filed 10/10/19 Entered 10/10/19 07:19:23             Desc
                                             Page 1 of 4
Receipts:

        Total paid by or on behalf of the debtor               $36,824.75
        Less amount refunded to debtor                            $450.75

NET RECEIPTS:                                                                                     $36,374.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,526.00
    Court Costs                                                              $281.00
    Trustee Expenses & Compensation                                        $1,281.40
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,088.40

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted         Allowed         Paid           Paid
ARMY AND AIR FORCE EXCHANGE S Unsecured                NA     10,217.78        10,217.78       2,985.10          0.00
BANK OF AMERICA                  Unsecured          692.00           NA               NA            0.00         0.00
BANK OF AMERICA                  Unsecured             NA            NA               NA            0.00         0.00
BELLSOUTH TELECOMMUNICATION Unsecured                99.00        387.66           387.66        113.25          0.00
CASH 1 1100                      Unsecured             NA         560.50           560.50        163.75          0.00
CASH EXPRESS                     Unsecured             NA            NA               NA            0.00         0.00
CASH EXPRESS                     Unsecured          600.00        771.50           771.50        225.39          0.00
CASHMASTER                       Unsecured          470.00           NA               NA            0.00         0.00
CAVALRY SPV I LLC                Unsecured             NA         485.05             0.00           0.00         0.00
CENTRAL CHILD SUPPORT RECEIPTIN Priority         1,366.00       1,366.00         1,366.00      1,366.00          0.00
CHECK INTO CASH                  Unsecured          425.00           NA               NA            0.00         0.00
CITY OF WAVERLY POLICE DEPT      Unsecured             NA            NA               NA            0.00         0.00
CONSUMER PORTFOLIO SVC           Unsecured             NA            NA               NA            0.00         0.00
DRIVE NOW DICKSON INC            Unsecured      11,564.00     13,795.00        13,795.00       4,030.18          0.00
FED LOAN SERV                    Unsecured             NA            NA               NA            0.00         0.00
FIRST BANK                       Unsecured          400.00        947.26           947.26        276.74          0.00
HOUSTON COUNTY COMMUNITY HO Unsecured               311.00        311.20           311.20          90.92         0.00
INSOLVE AUTO FUNDING             Secured               NA     12,210.00        17,197.20      17,197.20          0.00
MIDLAND CREDIT MANAGEMENT        Unsecured       1,176.00       1,176.27         1,176.27        343.65          0.00
NATL A FIN                       Unsecured       6,006.00            NA               NA            0.00         0.00
OAK GROVE UTILITIES              Unsecured           53.00           NA               NA            0.00         0.00
OMNI FINANCIAL OF TENN           Unsecured             NA            NA               NA            0.00         0.00
PENN RURAL ELECTRIC              Unsecured          836.00           NA               NA            0.00         0.00
PIONEERML GA AT COLUMB           Unsecured       4,519.00            NA               NA            0.00         0.00
QUANTUM3 GROUP LLC               Unsecured             NA       1,257.00             0.00           0.00         0.00
SALLIE MAE                       Unsecured             NA            NA               NA            0.00         0.00
SECURITY FIN CO OF TN DBA CONTIN Unsecured          720.00        708.00           708.00        206.84          0.00
STATE FINANCE                    Unsecured          280.00           NA               NA            0.00         0.00
SUN CREDIT AND TAX               Unsecured          582.00        893.06           893.06        260.91          0.00
TARA HARTMAN                     Unsecured             NA            NA               NA            0.00         0.00
THREE RIVERS HOSPITAL            Unsecured          708.00           NA               NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)                                                       Case No. 14-02901



Case 3:14-bk-02901           Doc 69      Filed 10/10/19 Entered 10/10/19 07:19:23                          Desc
                                              Page 2 of 4
Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
U S AUTO CR                     Unsecured             NA              NA           NA             0.00         0.00
UNITED CONSUMER FINANCIAL       Unsecured             NA              NA           NA             0.00         0.00
UNITED CONSUMER FINANCIAL SER   Unsecured          816.00             NA           NA             0.00         0.00
UNITED STATES TREASURY          Priority              NA         1,868.82     1,868.82       1,868.82          0.00
UNITED STATES TREASURY          Unsecured       3,000.00           511.20       511.20         149.35          0.00
US DEPT OF ED/FISL/AT           Unsecured       1,807.00              NA           NA             0.00         0.00
US DEPT OF EDUCATION            Unsecured       2,039.00         3,879.72     3,879.72       1,133.45          0.00
VERIZON                         Secured               NA              NA           NA             0.00         0.00
WORLD ACCEPTANCE CORP           Unsecured       1,694.00         1,623.60     1,623.60         474.33          0.00
WORLD ACCEPTANCE CORP           Secured            368.00          388.53       388.53         388.53        11.19
WORLD FINANCE                   Unsecured             NA              NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                    $0.00
      Mortgage Arrearage                                     $0.00                $0.00                    $0.00
      Debt Secured by Vehicle                                $0.00                $0.00                    $0.00
      All Other Secured                                 $17,585.73           $17,585.73                   $11.19
TOTAL SECURED:                                          $17,585.73           $17,585.73                   $11.19

Priority Unsecured Payments:
       Domestic Support Arrearage                           $1,366.00          $1,366.00                   $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                   $0.00
       All Other Priority                                   $1,868.82          $1,868.82                   $0.00
TOTAL PRIORITY:                                             $3,234.82          $3,234.82                   $0.00

GENERAL UNSECURED PAYMENTS:                             $35,782.75           $10,453.86                    $0.00


Disbursements:

       Expenses of Administration                               $5,088.40
       Disbursements to Creditors                              $31,285.60

TOTAL DISBURSEMENTS :                                                                           $36,374.00




UST Form 101-13-FR-S (9/1/2009)                                                       Case No. 14-02901



Case 3:14-bk-02901       Doc 69         Filed 10/10/19 Entered 10/10/19 07:19:23                         Desc
                                             Page 3 of 4
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/10/2019                             By:/s/ Henry E. Hildebrand, III
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)                                                   Case No. 14-02901



 Case 3:14-bk-02901          Doc 69      Filed 10/10/19 Entered 10/10/19 07:19:23                 Desc
                                              Page 4 of 4
